DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 2-5, 7 and 8 are shown in BLOCK SHADING. Black and white LINE DRAWINGS are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 8 recites: “…a locking surface positions on a circumferential surface that defines the aperture…” This is indefinite.
The singular article ‘a’ with the plural subject ‘positions’ renders the claim indefinite. There are at least three possibilities. The first is that Applicant intends to identify “a (singular) locking surface positioned on a circumferential surface”. The second is that Applicant intends to identify “locking surfaces (plural) positioned on a circumferential surface” The third is that Applicant intends to identify a plurality of “locking surface positions (a plurality of surface positions) on the circumferential surface.” 
The Specification does not identify a plurality of locking surfaces. Rather, Specification Paragraph 0023 recites a locking surface (328) including a first surface portion 332 and a second surface portion 336. 
For the purposes of Examination, it will be assumed that the claim intends to recite a single locking surface (328) provided on the circumferential surface that defines aperture 324 in accordance with the Specification.
Claims 2-9 are rejected as dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207640277 with reference to included translation) in view of Rainey (US 1484379).
 Regarding Claim 1, Li discloses a detachable handle assembly (5) for an item of cookware, comprising: a handle (4) configured to removably engage a mounting member (7) coupled to the item of cookware. Li also discloses a locking assembly (2) slidably received in a slot (411) defined by the handle. Li discloses a button (1) actuated lock with a biasing member (3) configured to apply a biasing force on the positioning assembly (2). The positioning assembly includes a locking surface (22) that is configured to engage the mounting member (7) channel (72). Li does not disclose the locking assembly includes a housing with an aperture and a button, a biasing member configured to apply a biasing force on the housing and a locking surface positioned on a circumferential surface of the aperture where the mounting member is received by the aperture and the notch is engaged by the locking surface. 
Rainey discloses a similar detachable handle assembly comprising a shafted tool member (13) comprising a notch (14). The handle (10) includes a locking assembly comprising a housing (12) defining an aperture (16 and 17) and a button (18). The locking assembly includes a biasing member (19) configured to apply a biasing force on the housing and a locking surface (16) positioned on a circumferential surface that defines the aperture where the shaft is configured to be received by the aperture and selectively engage the locking surface. 
Li and Rainey are analogous inventions in the art of spring-biased button actuated locking handles.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking assembly of Li with the apertured locking assembly of Rainey in order to allow the shaft or mounting member to be selectively telescoped to a desired length while allowing the attachment to be easily withdrawn and secured in an extended position (Rainey Lines 17-22, 92-99). 
Regarding Claim 2, Li discloses the mounting member defines a channel (72) that is configured to engage the locking surface. Similarly, Rainey discloses a channel (14) of the detachable shaft (13). 
Regarding Claim 3, Li discloses in cross section of Figure 2 the locking surface (22) includes an inclined surface 221 as a first surface portion offset from a second surface portion. 
Regarding Claim 4, Li discloses  the first surface portion is vertically offset from the second surface portion by an edge surface. 
Regarding Claim 5, Li discloses the first surface portion is a curved surface. 
Regarding Claim 6, Rainey discloses the housing defines a channel that is configured to receive a portion of the biasing member within the aperture. 
Regarding Claim 7, both Li and Rainey disclose the housing slides within the slot of the handle along an axis defined by the button. 
Regarding Claim 8, both Li and Rainey disclose  the locking assembly is operable between a first position and a second position and the locking surface is configured to engage the mounting member in response to the locking assembly being in the first position.   
Regarding Claim 9, both Li and Rainey disclose that in response to actuation of the push button along an axis defined by the button, the locking assembly slides within the slot defined by the handle and the locking surface is configured to disengage the mounting member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, please note Gammons (US 8087451), Huang (US 5625923) Element 20, and Poder (US 7802822) Figures 3 and 4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736